                                                    ..
                                                  , r ,,        - ~;
                                                                             ·----,

UNITED STATES DISTRICT COURT                     ·:·; ·.. ,, ,T
SOUTHERN DISTRICT OF NEW YORK
                                                 ·, i. .. t-'.(, ~!CALLY FILED
------------------------------------x                      f:
Garnish and Gather, LLC,


                 Plaintiff,
                                             L                         -A~~===.J
     -   V   -                           l:19-Civ.-10404 (JSR)

Target Corporation and
Target Brands, Inc.,                      PROTECTIVE ORDER


               Defendants.
------------------------------------x

JED S. RAKOFF, U.S.D.J.

     The parties having agreed to the following terms of

confidentiality, and the Court having found that: good cause

exists for issuance of an appropriately-tailored confidentiality

order governing the pre-trial phase of this action, it is

therefore hereby

     ORDERED that any person subject to this Order -- including

without limitation the parties to this action, their

representatives, agents, experts and consultants, all third

parties providing discovery in this action, and all other

interested persons with actual or constructive notice of this

Order -- shall adhere to the following terms, upon pain of

contempt:

     1. Any person subject to this Order who re·cei ves from any
other person any "Discovery Material"   (i.e., information of any

kind provided in the course of discovery in this action) that is

designated as "Confidential" pursuant to the terms of this Order

shall not disclose such Confidential Discovery Material to anyone

else except as expressly permitted hereunder.

     2.   The person producing any given Discovery Material may

designate as Confidential only such portion of such material as

consists of:

     (a) previously nondisclosed financial information (including

without limitation profitability reports or estimates, percentage

fees, design fees,   royalty rates, minimum guarantee payments,

sales reports and sale margins);

     (b) previously nondisclosed material relating to ownership

or control of any non-public company;

     (c) previously nondisclosed business plans, product

development information, or marketing plans;

     (d) any information of a personal or intimate nature

regarding any individual; or

     (e) any other category of information hereinafter given

confidential status by the Court.
                                                '
     3.   With respect to the Confidential portion of any

Discovery Material other than deposition transcripts and

exhibits, the producing person or that person's counsel may
designate such portion as "Confidential" by stamping or otherwise

clearly marking as "Confidential" the protected portion in a

manner that will not interfere with legibility or audibility, and

by also producing for future public use another copy of said

Discovery Material with the confidential information redacted.

With respect to deposition transcripts and exhibits, a producing

person or that person's counsel may indicate on the record that a

question calls for Confidential information, in which case the

transcript of the designated testimony shall be bound in a

separate volume and marked "Confidential Information Governed by

Protective Order" by the reporter.

     4.   If at any time prior to the trial of this action, a

producing person realizes that some portion[s] of Discovery

Material that that person previously produced,w1thout limitation

should be designated as Confidential, he may so designate by so

apprising all parties in writing, and such designatedportion[s]

of the Discovery Material will thereafter be treated as

Confidential under the terms of this Order.

     5.   No person subject to this Order other than the producing

person shall disclose any of the Discovery Material designated by

the producing person as Confidential to any other person

whomsoever, except to:

     (a) the parties to this action;
     (b) counsel retained specifically for this action, including

any paralegal, clerical and other assistant employed by such

counsel and assigned to this matter;

     (c) as to any document, its author, its addressee, and any

other person indicated on the face of the document as having

received a copy;

     (d) any witness who counsel for a party in good faith

believes may be called to testify at trial or deposition in this

action, provided such person has first executed a Non-Disclosure

Agreement in the form annexed as an Exhibit here½o;

     (e) any person retained by a party to serve as an expert

witness or otherwise provide specialized advice to counsel in

connection with this action, provided such person has first

executed a Non-Disclosure Agreement in the form annexed as an

Exhibit hereto;

     (f) stenographers engaged to transcribe depositions

conducted in this action; and

     (g) the Court and its support personnel.

     6.   Prior to any disclosure of any Confidential Discovery

Material to any person referred to in subparagraphs 5(d) or 5(e)

above, such person shall be provided by counsel with a copy of

this Protective Order and shall sign a Non-Disclosure Agreement

in the form annexed as an Exhibit hereto stating that that person
,.




     has read this Order and agrees to be bound by its terms.        Said

     counsel shall retain each signed Non-Disclosure Agreement, hold

     it in escrow, and produce it to opposing counsel either prior to

     such person being permitted to testify (at deposi~ion or trial)

     or at the conclusion of the case, whichever comes first.

          7.     All Confidential Discovery Material filed with the

     Court, and all portions of pleadings, motions or other papers

     filed with the Court that disclose such Confidential Discovery

     Material, shall be filed under seal with the Clerk of the Court

     and kept under seal until further order of the Court.     The

     parties will use their best efforts to minimize such sealing. In

     any event, any party filing a motion or any other papers with the

     Court under seal shall also publicly file a redacted copy of the

     same, via the Court's Electronic Case Filing sys:tem, that redacts

     only the Confidential Discovery Material itself, and not text

     that in no material way reveals the Confidential Discovery

     Material.

          8.     Any party who either objects to any designation of

     confidentiality, or who, by contrast, requests still further

     limits on disclosure (such as "attorneys' eyes only" in

     extraordinary circumstances), may at any time prior to the trial

     of this action serve upon counsel for the designating person a

     written notice stating with particularity the grounds of the
-·


     objection or request.   If agreement cannot be reached promptly,

     counsel for all affected persons will convene a joint telephone

     call with the Court to obtain a ruling.

          9.    All persons are hereby placed on notice that the Court

     is unlikely to seal or otherwise afford confidential treatment to

     any Discovery Material introduced in evidence at trial, even if

     such material has previously been sealed or designated as

     Confidential.    The Court also retains unfettered discretion

     whether or not to afford confidential treatment to any

     Confidential Document or information contained in any

     Confidential Document submitted to the Court in connection with

     any motion, application, or proceeding that may result in an

     order and/or decision by the Court.

          10.    Each person who has access to Discovery Material that

     has been designated as Confidential shall take all due

     precautions to prevent the unauthorized or inadvertent disclosure

     of such material.

          11. If, in connection with this litigation, a party

     inadvertently discloses information subject to a claim of

     attorney-client privilege or attorney work prodµct protection

     ("Inadvertently Disclosed Information"), such disclosure shall

     not constitute or be deemed a waiver or forfeiture of any claim

     of privilege or work product protection with respect to the
Inadvertently Disclosed Information and its subject matter.

     12. If a disclosing party makes a claim of inadvertent

disclosure, the receiving party shall, within five business days,

return or destroy all copies of the Inadvertently Disclosed

Information, and provide a certification of counsel that all such

information has been returned or destroyed.

     13. Within five business days of the notification that such

Inadvertently Disclosed Information has been ~eturned or

destroyed, the disclosing party shall produce a privilege log

with respect to the Inadvertently Disclosed Information.

     14. The receiving party may move the Court for an Order

compelling production of the Inadvertently Disclosed Information.

The motion shall be filed under seal, and shall not assert as a

ground for entering such an Order the fact or circumstances of

the inadvertent production.

     15. The disclosing party retains the burden of establishing

the privileged or protected nature of any Inadvertently Disclosed

Information.   Nothing in this Order shall limit the right of any

party to request an in camera review of the Inadvertently

Disclosed Information.

     16.   This Protective Order shall survive the termination of

the litigation. Within 30 days of the final disposition of this

action, all Discovery Material designated as "Confidential,'' and
all copies thereof, shall be promptly returned to the producing

person, or, upon permission of the producing person, destroyed.

     17.   This Court shall retain jurisdiction over all persons

subject to this Order to the extent necessary to enforce any

obligations arising hereunder or to impose sanctions for any

contempt thereof.

     SO STIPULATED AND AGREED.


Isl Peter M. Routhier              Isl Joseph M. Pastore
Peter M. Routhier (pro hac vice)   Joseph M. Pastore III (JP1717)
Faegre Baker Daniels LLP           Pastore & Dailey LLC
2200 Wells Fargo Center            420 Lexington Ave, 3rd Floor
90 South Seventh Street            New York, NY 10170
Minneapolis, MN 55402              845.667.5711 (p)
612.766.8770 (p)                   646.661.4322 (f)
612.766.1600 (f)

Counsel for Defendants             Counsel for Plaintiff


     SO ORDERED.



            1-3{-oJA
Dated:     New York, New York
                                                                 ...

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
Garnish and Gather, LLC,


                  Plaintiff,                  l:19-Civ.-10404 (JSR)
     -    V   -
                                                Non-Disclosure
Target Corporation and
Target Brands, Inc.                             Agreement


                   Defendants.
------------------------------------x
     I,
          - - - - - - - - - - - - - -,   acknowledge that I have read

and understand the Protective Order in this action governing the

non-disclosure of those portions .of Discovery Material that have

been designated as Confidential.I agree that I will not

disclose such Confidential Discovery Material to anyone other

than for purposes of this litigation and that at the conclusion

of the litigation I will return all discovery information to the

party or attorney from whom I received it.         By acknowledging

these obligations under the Protective Order, I understand that I

am submitting myself to the jurisdiction of the United States

District Court for the Southern District of New York for the

purpose of any issue or dispute arising hereunder and that my

willful violation of any term of the Protective Order could

subject me to punishment for contempt of Court.


Dated:
